SULLIVAN, Judge,
concurring in result.
I concur insofar as the opinion of the majority affirms our opinion in Broshears v. State (1992) 1st Dist.Ind.App., 604 N.E.2d 639.
The "Petition for Rehearing" heretofore filed on December 830, 1992 did not and does not seek the "clarification" graciously and gratuitously provided by the majority today. The Petition seeks outright reversal of our earlier opinion and requests that we "affirm the trial court in all respects".
To be sure, the Petition does assert that our opinion "does not give the trial court sufficient direction as to the actions it has been ordered to take. ...." In that allegation, the Deputy Attorney General either insults the intelligence of the Attorney General of the State of Indiana by implying that he was and is unable to understand the clear and unmistakable holding of our opinion, or challenges the ability or willingness of this court to render other than obtuse or indecipherable mandates to the *3trial courts. Quite admittedly, upon occasion our opinions and decisions are not as clear and precise to the intended audience as to ourselves3. Nevertheless, our opinion as reported in 604 N.E.2d 639 is not such an opinion. As indicated by the majority here, that opinion is without ambiguity. We stated simply and clearly; "We remand the cause for resentencing as if Broshears stood before the trial court for the first time." 604 N.E.2d at 646.
The majority opinion today should have concluded with the refusal to grant the relief sought in the Petition for Rehearing. By providing gratuitous answers to questions which have not yet surfaced and which may never surface, the court appears to deviate from our long-standing reluctance to give advisory opinions. Upon occasion when reversing upon one ground and remanding for a new trial or for further proceedings we afford some guidance to the trial court by addressing some other issues which have been fully and fuirly presented in the appeal and which are See, e.g., likely to arise upon retrial. Byrd v. State (1992), Ind.App., 605 N.E.2d 231 (sufficiency of evidence discussed with respect to propriety of retrial in opinion reversing conviction for failure to give instruction). There are no such issues before us at this time.
We should not answer questions as yet unasked; nor should we do so outside the context of a particular issue in litigation or without full opportunity for both sides to brief and argue the issue or issues.
For the reasons stated, I am able to concur only in the result.

. Perhaps too frequently we are victims of our own small minds and write or speak as did Humpty Dumpty: "When I use a word, it means just what I choose it to mean-neither more nor less". Lewis Carroll, Through the Looking Glass (Modern Library Ed.) p. 247, and as quoted in Eads v. J & J Sales Corporation (1971) Ind.App., 269 N.E.2d 888, 892 n. 1., vacated 257 Ind. 485, 275 N.E.2d 802.